DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1 to 6) and Claims 1-4 and 6 in the reply filed on 11/01/2021 is acknowledged.
However, upon further review, the examiner has identified that Claim 5 also reads on the elected Species A (Figures 1 to 6). Thus, Claims 1-6 have been examined. 

Drawings
	The drawings were received on 09/11/2019. These drawings are unacceptable and contain the following deficiencies:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "θn" (in Specification 09/11/2019, page 9, line 8) and "Bn” (in Figure 1 of Drawings 09/11/2019) have both been used to designate “neck angle” (refer to Specification 09/11/2019, page 9, lines 8-12).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation of “the holding piece" in lines 20-21. Claim 1 recites the plural “holding pieces” (line 9), but does not identify a singular “the holding piece.” Thus, there is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the holding piece” refers to any one of the plural “holding pieces” recited in Claim 1.
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as Claim 3 they depend on is rejected under U.S.C. 112(b). As such, Claims 4-6 will be rejected under U.S.C. 112(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) (1) as being unpatentable by Woo (Foreign Patent KR 101309417 B1, Espacenet Machine Translation provided). 
Re Claim 1,  Woo teaches forceps for removing dental implant fixture (taught by Woo as a “take-out mechanism” for separating coupling type abutment from [dental] fixture, page 1, paragraph [0001], lines 21-25), the forceps comprising:  
a pair of handles (represented as “a grip part 100,” page 10, paragraph [0024], line 405);
coupling portions (represented as coupling portion 230, page 28, paragraph [0066], lines 11401141)  extended from the handles, crossed, and hingedly coupled (the examiner notes that Woo teaches a hinge portion 210  page 28, paragraph [0066], lines 1140-1141); 
pinching portions connected to the coupling portions (the examiner notes the pinching portions are represented as the unit holding portion 310, page 28, paragraph [0066], lines 1140-1142); and 

    PNG
    media_image1.png
    847
    1429
    media_image1.png
    Greyscale
holding pieces protruding from ends of the pinching portions (the examiner notes that the holding pieces are represented as the inclined pressing surface 331,  page 28, paragraph [0066], lines 1140-1142; refer to holding pieces 331-2 in Reproduced Fig. 1), in a direction toward a center of a dental implant fixture and each having an arc corresponding to at least a part of an outer circumference (indicated in Reproduced Fig. 1) of the fixture so that the holding pieces are inserted into a trough (represented as a groove 500  page 28, paragraph [0066], line 1140) of a threaded portion (refer to threaded portion highlighted in the grey area in Reproduced Fig. 1) formed on the outer circumference of the fixture (as indicated in Reproduced Fig. 1).
Reproduced Fig. 1 Implant Abutment Extraction Device (Apparatus for Extracting Implant Unit Having Hook Combination Structure) (Woo, 2013)

Re Claim 2, the claimed invention of Woo is disclosed in the rejection of Claim 1, wherein:
	 the pinching portion has a groove at an end of thereof, the groove starts with an arc corresponding to the holding piece and gradually decreases toward the coupling portion, and the groove receives an upper end of the fixture (the examiner notes that the groove at the end of the pinching portion is illustrated and indicated in Reproduced Fig. 1, which receives an upper end of the fixture, represented as abutment 410). 
Re Claim 3, the claimed invention of Woo is disclosed in the rejection of Claim 1, wherein:
 the holding piece has a thickness t smaller than a thread interval (taught as an exposed inclined portion 430, page 20, paragraph [0051], lines 797-799; the examiner notes that the holding piece (i.e. inclined pressing surface 331-2) is smaller than that of the exposed inclined portion 430, page 27, paragraph [0064], lines 1092-1093) of the threaded portion (indicated in Reproduced Fig. 1).
Re Claim 4, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
 18the holding piece protrudes to have a width W (indicated in Reproduced Fig. 1) larger than a height H (indicated in Reproduced Fig. 1) of the thread.
Re Claim 5, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
the threaded portion has a quadrangular thread, a trapezoidal thread, or a serrated thread (the examiner notes that a threaded portion of the dental implant fixture is shown as a serrated thread in Reproduced Fig. 1), and an upper surface and an inner surface of the holding piece have a cross section formed with a right angle (refer to the upper surface and inner surface of holding piece formed with right angles as illustrated in Reproduced Fig. 2 below).







    PNG
    media_image2.png
    853
    1093
    media_image2.png
    Greyscale

Reproduced Fig. 2 Implant Abutment Extraction Device (Apparatus for Extracting Implant Unit Having Hook Combination Structure) (Woo, 2013)

Re Claim 6, the claimed invention of Woo is disclosed in the rejection of Claim 3, wherein: 
10each of the pinching portions (represented as part 310 in Reproduced Fig. 1) has the single holding piece (represented as part 331-2 in Reproduced Figs. 1 and 2) that defines an arc (refer to arcs of each holding piece identified in Reproduced Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison E Bondoc whose telephone number is (571)272-0890.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772